Memorandum Opinion filed December 16, 2005








 
Memorandum Opinion filed December 16, 2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01218-CV
____________
 
IN RE LUIS RIVA DENEGRA, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 4, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2005); see also Tex. R. App. P. 52. 
We have no jurisdiction to grant the relief requested.  See Tex.
Gov=t
Code Ann. '
22.221 (Vernon 2005). 
Accordingly, relator=s petition for writ of mandamus is
dismissed for want of jurisdiction. 
 
PER CURIAM
 
Memorandum
Opinion filed December 16, 2005.
Panel consists of
Justices Fowler, Edelman, and Guzman.